Citation Nr: 1217394	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  09-11 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, claimed as a nervous condition, depression, bipolar disorder, and posttraumatic stress disorder (PTSD), and, if so, whether service connection is warranted.  

2.  Entitlement to service connection for sleep apnea.  


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel

INTRODUCTION

The Veteran served on active duty from December 1979 to July 1980.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which declined to reopen a claim for service connection for a mental condition (to include depression, bipolar disorder, and nervous condition) and denied the claim for service connection for sleep apnea.  

The scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  The RO informed the Veteran that a claim for PTSD was not on appeal and that he should indicate whether he wants to file a claim.  See September 2009 supplemental statement of the case.  The Veteran thereafter filed a VA Form 21-0781a in January 2010.  In light of the foregoing, and given the holdings in Clemons and Brokowski, the Veteran's claim has been recharacterized as shown on the title page. 

The evidence of record indicates that the Veteran requested a hearing before the Board in his April 2009 VA Form 9.  The RO informed the Veteran that his requested hearing had been scheduled for September 2011.  See July 2011 letter.  The Veteran, however, failed to report for the scheduled hearing.  As the record does not indicate the Veteran has requested that the hearing be rescheduled, the Board deems the Veteran's request for a hearing to be withdrawn.  38 C.F.R. § 20.704 (2011). 

The Veteran attempted to appoint attorney R. Edward Bates as his representative.  See November 2007 VA Form 21-22a.  In a February 2012 letter, the Board informed him that VA had revoked Mr. Bates' authority to represent VA claimants in July 2003.  The Veteran was given several options in terms of representation and was informed that if the Board did not receive a response from him or a new representative, it would assume he wanted to represent himself.  Review of the claims folder does not reveal that the Veteran, or any newly appointed representative, submitted a response to this letter during the allotted time frame.  As such, the Board will proceed accordingly.  

The issue of entitlement to service connection for a skin condition has been raised by the record, see July 2007 VA Form 21-4138, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The reopened claim for service connection for an acquired psychiatric disorder and the claim for service connection for sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed October 1986 rating decision denied a claim for entitlement to service connection for a mental condition on the basis that there was no evidence of a nervous condition shown in service.  

2.  Additional evidence received since October 1986 on the issue of service connection for an acquired psychiatric disorder, claimed as a nervous condition, depression, bipolar disorder and PTSD, is new and material as it raises a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The October 1986 rating decision that denied the claim for entitlement to service connection for a mental condition is final.  38 U.S.C.A. § 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1986).  

2.  New and material evidence has been submitted to reopen the claim for entitlement to service connection for an acquired psychiatric disorder, claimed as a nervous condition, depression, bipolar disorder and PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to establish service connection for an acquired psychiatric disorder, claimed as a nervous condition, depression, bipolar disorder and PTSD.  See e.g., December 2006 VA Form 21-526; January 2010 VA Form 21-0781a.  The RO has declined to reopen the claim and has continued the denial issued in a previous final decision.  See July 2007 rating decision.  The Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

A rating decision issued by the RO in October 1986 denied a claim for entitlement to service connection for a mental condition on the basis that there was no evidence of a nervous condition shown in service.  The RO notified the Veteran of this decision by letter dated in November 1986, but he did not appeal.  See 38 U.S.C.A. § 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1986).  An unappealed determination of the Agency of Original Jurisdiction (AOJ) is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a).

The Veteran filed a claim to reopen in December 2006, and this appeal ensues from the July 2007 rating decision issued by the RO in Los Angeles, California, which declined to reopen the claim on the basis that no new and material evidence had been submitted.  

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).    

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

For purposes of determining whether VA has received new and material evidence sufficient to reopen a previously-denied claim, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992); see also Madden v. Gober, 125 F.3d 1477, 1481 (1997); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b) (2011).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)). "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496.

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2011). 

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Evidence added to the record since the RO's October 1986 rating decision includes a statement from the Veteran reporting that he was the victim of robbery, rape and sodomy during basic training.  See July 2007 statement in support of claim; January 2010 VA Form 21-0781a.  Evidence also includes a January 2010 letter from a MST Treatment Program Therapist and Coordinator at the West Los Angeles Vet Center, who writes that the Veteran was receiving psychotherapy for the treatment of chronic PTSD and depression resulting from being raped while on active military duty.  These records are new, as they were not of record when the RO issued its October 1986 rating decision.  They are also material, as the submission of this new evidence raises a reasonable possibility of substantiating the claim.  

Having found that new and material evidence has been presented, the claim for entitlement to service connection for an acquired psychiatric disorder, claimed as a nervous condition, depression, bipolar disorder and PTSD, is reopened for review on the merits.  For the reasons discussed below, additional development of the evidence is needed to decide the reopened claim. 

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  With regard to claims to reopen finally disallowed claims, the VA's duties require notice of the evidence needed to reopen the claim as well as the evidence to establish the underlying benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  As the issue of whether new and material evidence has been submitted to reopen the claim for service connection for an acquired psychiatric disorder, claimed as a nervous condition, depression, bipolar disorder and PTSD, has been resolved in the Veteran's favor, any error in notice required by Kent is harmless error and analysis of whether VA has satisfied its other duties to duties to notify and assist is not in order. 


ORDER

The claim for service connection for an acquired psychiatric disorder, claimed as a nervous condition, depression, bipolar disorder and PTSD, is reopened.  To this extent only, the appeal is granted. 


REMAND

The Board finds that additional development is needed before it can adjudicate either of the issues on appeal.  

As an initial matter, the Veteran's reopened claim for service connection for an acquired psychiatric disorder, claimed as a nervous condition, depression, bipolar disorder and PTSD, has not been adjudicated by the AOJ in the first instance.  Consequently, due process mandates that this matter be remanded.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993); Hickson v. Shinseki, 23 Vet. App. 394 (2010).  

As noted above, the Veteran has raised the question as to whether his acquired psychiatric disorder is the result of an in-service personal assault or military sexual trauma (MST) in the form of rape.  See July 2007 statement in support of claim; January 2010 VA Form 21-0781a.  In claims of service connection for PTSD based on in-service personal assault, the VA has a heightened burden of notification.  See Gallegos v. Peake, 22 Vet. App. 329 (2008).  This heightened duty stems from the reality that personal trauma is an extremely personal and sensitive issue, that many incidents of personal trauma are not officially reported, and that the victims of this type of in-service trauma may find it difficult to produce evidence to support the occurrence of the stressor.  As such, it is often necessary to seek alternative evidence.  See Patton v. West, 12 Vet. App. 272 (1999); see also M21-1MR, IV.ii.1.D.17.   Examples of such evidence are found at 38 C.F.R. § 3.304(f).  Review of the claims folder does not reveal that the Veteran has been provided notice specific to his contention that he was the victim of a rape during active service.  This must be accomplished on remand. 

Review of the claims folder reveals that attempts to obtain the Veteran's service treatment records at the time he filed his original claim for a nervous disorder were unsuccessful.  See VA Forms 3101 dated in the 1980s.  While the Board acknowledges these previous efforts, it notes that no further attempts to obtain service treatment records have been made in conjunction with either of his claims currently on appeal.  Nor have the Veteran's service personnel records been requested.  On remand, the RO/AMC must make another effort to obtain the Veteran's service treatment records and must obtain a complete copy of his Official Military Personnel File (OMPF).  

The Board's review of the claims folder reveals that VA treatment records from several facilities identified by the Veteran appear to remain outstanding.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  In light of the foregoing, the claims must be remanded in order for the RO/AMC to obtain the Veteran's complete treatment records from the following VA facilities: West Los Angeles, dated prior to 2006; Loma Linda, dated since 1987; Long Beach, dated since 1989; La Jolla, dated since 1990; Sepulveda, dated since 1983; Hines, dated since 1982; Atlanta, dated since 1982; Martinez, dated prior to 2000; Menlo Park, dated prior to 1988; Palo Alto, dated prior to 1998; Seattle, dated since 1990; and American Lake, dated since 1991.  Recent VA treatment records should also be obtained.  

The Veteran has reported receiving post-service medical treatment at Nellis Air Force Base.  Review of the claims folder reveals that a request was sent for the records identified by the Veteran, but it does not appear that a response was received.  This must be rectified on remand.  See 38 C.F.R. § 3.159 (c)(2).  

Review of the private medical records obtained from St. Mary's Medical Center reveals that a psychiatric hospitalization took place in December 1995.  The records associated with that hospitalization, however, were not included in the records obtained from this facility.  The Board acknowledges that the request sent to St. Mary's Medical Center indicated that the Veteran had noted treatment after 1995; it finds, however, that the RO/AMC should make efforts on remand to obtain the records associated with the Veteran's December 1995 hospitalization at St. Mary's.  

Review of the St. Mary's Medical Center records also reveals that the Veteran was receiving outpatient treatment at California Pacific Medical Center in the late 1990s.  On remand, the RO/AMC should make efforts to obtain the Veteran's complete records from this facility.  

The Veteran has submitted private medical records from UCLA Medical Center and Silver Lake Medical Center, Ingleside Campus.  It appears the Veteran was hospitalized at UCLA Medical Center for over a week in November 2005 and at Silver Lake Medical Center (through the California Health and Human Services Agency) in April 2009.  The records submitted by the Veteran do not appear complete.  On remand, the RO/AMC should make efforts to obtain the Veteran's complete treatment records from these facilities.  The RO/AMC should also make arrangements to obtain the Veteran's complete treatment record from the State of California, as it appears the Veteran is receiving personal care from the state in relation to a psychiatric disorder.  See letter from G.A. received in October 2010.  

Two letters have been received from the Vet Center in support of the Veteran's claim.  In the first, an undated letter received in June 2009, it was noted that the Veteran attended three individual intake sessions between March 2009 and April 2009.  In the second, dated January 2010, it was noted that the Veteran had resumed weekly individual psychotherapy in October 2009 and continued to attend weekly session at the West Los Angeles Vet Center.  The Board notes that it appears the first letter was received in conjunction with a request from the RO for records.  The Board also notes that although the letterhead on both documents indicates the Vet Center is located in Culver City, California, it appears the facility is referred to as the West Los Angeles Vet Center.  On remand, the RO/AMC must make a specific request for the Veteran's complete record associated with the treatment he has received at this facility.  

The Veteran has submitted an incomplete document that appears to indicate he is in receipt of benefits from the Social Security Administration (SSA).  The medical and legal documents pertaining to the Veteran's application for SSA benefits have not been associated with the claims folder.  The possibility that SSA records could contain evidence relevant to the claims cannot be foreclosed absent a review of those records.  Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).  On remand, efforts should be made to obtain these records.  38 C.F.R. § 3.159(c)(2) (2011).

Pursuant to 38 C.F.R. § 3.159(c)(4), a medical examination will be provided or a medical opinion obtained if review of the evidence of record reveals that an examination or opinion is necessary for a decision to be rendered.  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board finds that a VA examination is required in this case for the purpose of determining whether the Veteran has a current psychiatric disorder that is related to service. 

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011). 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notice letter compliant with 38 C.F.R. § 3.304(f) as required for PTSD claims based on in-service personal assault.  In particular, the notice must advise the Veteran that evidence from sources other than his service records or evidence of behavior changes may constitute credible supporting evidence of the in-service stressor. 

2.  Contact the National Personnel Records Center (NPRC), as well as any other indicated and appropriate agency, department, or depository, and obtain a copy of the Veteran's complete service treatment records and his complete Official Military Personnel File (OMPF).  Document all efforts made in this regard.  

3.  Obtain the Veteran's complete treatment records from the following VA facilities: West Los Angeles, dated prior to 2006 and since February 2009; Loma Linda, dated since 1987; Long Beach, dated since 1989; La Jolla, dated since 1990; Sepulveda, dated since 1983; Hines, dated since 1982; Atlanta, dated since 1982; Martinez, dated prior to 2000; Menlo Park, dated prior to 1988; Palo Alto, dated prior to 1998; Seattle, dated since 1990; and American Lake, dated since 1991.  If any of these records are in a retired or archived status, efforts should be made to acquire the records.  If no records can be found, indicate whether the records do not exist and whether further efforts to obtain the records would be futile.

4.  Contact Nellis Air Force Base and request the Veteran's complete treatment records in accordance with 38 C.F.R. § 3.159 (c)(2).  

5.  Make arrangements to obtain the records associated with the Veteran's December 1995 hospitalization at St. Mary's Medical Center.

6.  Make arrangements to obtain the Veteran's complete outpatient treatment records from California Pacific Medical Center.  

7.  Make arrangements to obtain the Veteran's complete treatment records from the UCLA Medical Center, to include a specific request for records related to a hospitalization in November 2005.

8.  Make arrangements to obtain the Veteran's complete treatment records from the Silver Lake Medical Center, Ingleside Campus, to include a specific request for records related to an admission in April 2009.  

9.  Contact the California Health and Human Services Agency, as well as any other indicated and appropriate agency, department, or depository, and request a complete copy of the records associated with the Veteran's receipt of personal care, as noted in a letter from G.A. received in October 2010.  

10.  Make arrangements to obtain the Veteran's complete treatment records from the West Los Angeles Vet Center located in Culver City, California.  The Vet Center must specifically be informed that VA is requesting treatment records, not a letter summarizing the treatment received.  

11.  Request all medical and legal documents pertaining to the Veteran's application(s) for SSA disability benefits.  If no records can be found, indicate whether the records do not exist and whether further efforts to obtain the records would be futile.

12.  When the foregoing development has been completed, schedule the Veteran for a VA psychiatric examination.  The claims file and a copy of this remand must be reviewed by the examiner.  All necessary tests should be conducted and all clinical findings reported in detail.

The examiner is requested to provide an opinion as to the diagnosis of all psychiatric disorders found to be present.

The examiner should also provide an opinion as to whether it is it at least as likely as not (i.e., probability of 50 percent or greater) that any current psychiatric disorder had its onset during active service or is related to any in-service disease, event, or injury? 

The examiner should address the Veteran's contention that he was robbed, raped and sodomized in service.  

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

13.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

14.  Finally, readjudicate the claims, to include notice of the provisions of 38 C.F.R. § 3.304(f)(1)-(5).  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC), and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


